IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,534-07


EX PARTE RONALD DARNELL CEPHUS, Jr., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1009435 IN THE 232ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and
sentenced to twelve years' imprisonment. He did not appeal his conviction.
	On March 24, 2010, we dismissed this application under Article 11.07, § 4 of the Code of
Criminal Procedure. The motion for reconsideration filed by the State is granted.  We now withdraw
our previous disposition and deny the application based upon our own review of the record.
.
Filed: November 24, 2010
Do not publish